Exhibit 10.2

 

THOMAS D. CESTARE

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the “Agreement”), is made this 6th day of February, 2015, by and
between BENEFICIAL BANCORP, INC., a Maryland chartered corporation (the
“Company”), BENEFICIAL BANK, a Pennsylvania chartered savings bank (the “Bank”),
and THOMAS D. CESTARE (the “Executive”).

 

WHEREAS, Executive serves in a position of substantial responsibility with the
Bank and the Company; and

 

WHEREAS, the Bank and the Company wish to continue to assure the services of
Executive under the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and upon the other terms and conditions provided for in this
Agreement, the parties hereby agree as follows:

 

1.                                      Employment. The Executive is employed as
Executive Vice President and Chief Financial Officer of the Company and the
Bank. The Executive shall perform all duties and shall have all powers which are
commonly incident to the offices of Executive Vice President and Chief Financial
Officer of the Company and the Bank, or which, consistent with those offices,
are delegated to him by the Chief Executive Officer of the Company and the Bank.
(All subsequent references herein to the Board shall be to the Board of the
Bank, unless otherwise indicated.)

 

2.                                      Location and Facilities. The Executive
will be furnished with the working facilities and staff as are necessary for him
to perform his duties set forth in Section 1. The location of such facilities
and staff shall be at the principal administrative offices of the Company or at
such other site or sites customary for such offices.

 

3.                                      Term.

 

a.                                      The term of this Agreement shall be
(i) the initial term, consisting of the period commencing on February 6, 2015,
(the “Effective Date”) and ending on February 6, 2017, plus (ii) any and all
extensions of the initial term made pursuant to this Section 3.

 

b.                                      Commencing on February 6, 2016, and
continuing on each February 6th (the “anniversary date”) thereafter, the
disinterested members of the Boards of Directors of the Company and the Bank may
extend the Agreement an additional year unless the Executive elects not to
extend the term of this Agreement by giving written notice in accordance with
Section 19 of this Agreement. The Compensation Committee of the Board will
review this Agreement and the Executive’s performance annually prior to each
anniversary date for purposes of determining whether to recommend an

 

1

--------------------------------------------------------------------------------


 

extension of the Agreement to the Boards of Directors of the Company and the
Bank. The rationale and results of the Boards’ discussions shall be included in
the minutes of the Boards’ meetings. The Board shall give notice to the
Executive as soon as possible after each such review as to whether the Agreement
is to be extended.

 

c.                                       Nothing in this Agreement shall mandate
or prohibit a continuation of the Executive’s employment following the
expiration of the term of this Agreement, upon such terms and conditions as the
Bank, the Company and the Executive may mutually agree.

 

4.                                      Base Compensation.

 

a.                                      During the term of the Agreement the
Bank agrees to pay the Executive a base salary at the rate of $346,583 per year,
payable in accordance with customary payroll practices.

 

b.                                      The Board shall review, at least
annually, the rate of the Executive’s base salary based upon factors they deem
relevant.

 

c.                                       In the absence of action by the Board,
the Executive shall continue to receive base salary at the annual rate specified
on the Effective Date or, if another rate has been established under the
provisions of this Section 4, the rate last properly established by action of
the Board under the provisions of this Section 4.

 

5.                                      Bonuses. The Executive shall be eligible
to participate in discretionary bonuses or other incentive compensation programs
that the Company and the Bank may award from time to time to senior management
employees pursuant to bonus plans or otherwise.

 

6.                                      Benefit Plans. The Executive shall also
be eligible to participate in such medical, dental, pension, profit sharing,
retirement and stock-based compensation plans and other programs and
arrangements as may be approved from time to time by the Company and the Bank
for the benefit of their employees on such terms as the Board of Directors of
the Company or the Bank may specify.

 

7.                                      Vacation and Leave.

 

a.                                      The Executive shall be entitled to
vacation and other leave in accordance with policy for senior executives, or
otherwise as approved by the Board, but, in any event, not less than four
(4) weeks of paid vacation annually.

 

b.                                      In addition to paid vacations and other
leave, Executive shall be entitled, without loss of pay, to absent himself
voluntarily from the performance of his employment for such additional periods
of time and for such valid and legitimate reasons as the Board may, in its
discretion, determine. Further, the Board may grant to Executive a leave

 

2

--------------------------------------------------------------------------------


 

or leaves of absence, with or without pay, at such time or times and upon such
terms and conditions as the Board in its discretion may determine.

 

8.                                      Expense Payments and Reimbursements.
Executive shall be reimbursed for all reasonable out-of-pocket business expenses
that he shall incur in connection with his services under this Agreement upon
substantiation of such expenses in accordance with applicable policies of the
Bank.

 

9.                                      Perquisites. In connection with the
performance of his duties under this Agreement, the Bank shall provide Executive
with the following perquisites: (i) use of an automobile and payment of related
expenses including paid parking and (ii) a laptop computer, cell phone and other
wireless devices of Executive’s choosing. To the extent required by applicable
law, the Bank shall report as income to Executive the value of his personal use
of any perquisites.

 

10.                               Loyalty and Confidentiality.

 

a.                                      During the term of this Agreement
Executive: (i) shall devote all his time, attention, skill, and efforts to the
faithful performance of his duties hereunder; provided, however, that from time
to time, Executive may serve on the boards of directors of, and hold any other
offices or positions in, companies or organizations which will not present any
conflict of interest with the Company and the Bank or any of their subsidiaries
or affiliates, unfavorably affect the performance of Executive’s duties pursuant
to this Agreement, or violate any applicable statute or regulation and
(ii) shall not engage in any business or activity contrary to the business
affairs or interests of the Company and the Bank.

 

b.                                      Nothing contained in this Agreement
shall prevent or limit Executive’s right to invest in the capital stock or other
securities of any business dissimilar from that of the Company and the Bank, or,
solely as a passive, minority investor, in any business.

 

c.                                       Executive agrees to maintain the
confidentiality of any and all information concerning the operation or financial
status of the Company and the Bank; the names or addresses of any of its
borrowers, depositors and other customers; any information concerning or
obtained from such customers; and any other information concerning the Company
and the Bank to which he may be exposed during the course of his employment.
Executive further agrees that, unless required by law or specifically permitted
by the Board in writing, he will not disclose to any person or entity, either
during or subsequent to his employment, any of the above-mentioned information
which is not generally known to the public, nor shall he employ such information
in any way other than for the benefit of the Company and the Bank.

 

3

--------------------------------------------------------------------------------


 

11.                               Termination and Termination Pay.

 

a.                                      Death. Executive’s employment shall
terminate upon his death and his estate shall be entitled to receive the
compensation due to the Executive through the last day of the calendar month in
which his death occurred.

 

b.                                      Retirement. This Agreement will
terminate on Executive’s Retirement Date. For purposes of this Agreement,
Retirement Date is defined as the date the Executive retires from the Bank under
the retirement benefit plan or plans in which he participates pursuant to
Section 6 of this Agreement.

 

c.                                       Disability.

 

i.                                          The Board or Executive may terminate
Executive’s employment after having determined Executive has a Disability. For
purposes of this Agreement, “Disability” means a physical or mental infirmity
that impairs the Executive’s ability to substantially perform his duties under
this Agreement and that results in Executive becoming eligible for long-term
disability benefits under any long-term disability plans of the Company and the
Bank (or, if there are no such plans in effect, that impairs Executive’s ability
to substantially perform his duties under this Agreement for a period of one
hundred eighty (180) consecutive days). The Board shall determine whether or not
the Executive is and continues to be permanently disabled for purposes of this
Agreement in good faith, based upon competent medical advice and other factors
that they reasonably believe to be relevant. As a condition to any benefits, the
Board may require Executive to submit to such physical or mental evaluations and
tests as it deems reasonably appropriate.

 

ii.                                       In the event of such Disability,
Executive’s obligation to perform services under this Agreement will terminate.
The Bank will pay Executive, as Disability pay, an amount equal to sixty-six and
two thirds percent (66 2/3%) of Executive’s bi-weekly rate of base salary in
effect as of the date of his termination of employment due to Disability.
Disability payments will be made on a monthly basis and will commence on the
first day of the month following the effective date of Executive’s termination
of employment for Disability and end on the earlier of: (A) the date Executive
returns to full-time employment at the Bank in the same capacity as he was
employed prior to his termination for Disability; (B) Executive’s death;
(C) Executive’s attainment of age 65; or (D) the date the Agreement would have
expired had Executive’s employment not terminated by reason of Disability. Such
payments shall be reduced by the amount of any short- or long-term disability
benefits payable to Executive under any other disability programs sponsored by
the Company and the Bank. In addition, during any period of Executive’s
Disability, Executive and his dependents shall, to the greatest extent possible,

 

4

--------------------------------------------------------------------------------


 

continue to be covered under all benefit plans (including, without limitation,
retirement plans and medical, dental and life insurance plans) of the Company
and the Bank, in which Executive participated prior to his Disability on the
same terms as if Executive were actively employed by the Company and the Bank.

 

d.                                      Termination for Cause.

 

i.                                          The Board may, by written notice to
the Executive in the form and manner specified in this paragraph, immediately
terminate his employment at any time, for “Cause.” The Executive shall have no
right to receive compensation or other benefits for any period after termination
for Cause except for vested benefits. Termination for Cause shall mean
termination because of, in the good faith determination of the Board, the
Executive’s:

 

(1)                                 Personal dishonesty;

 

(2)                                 Incompetence;

 

(3)                                 Willful misconduct;

 

(4)                                 Breach of fiduciary duty involving personal
profit;

 

(5)                                 Intentional failure to perform stated duties
under this Agreement;

 

(6)                                 Willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) that reflects
adversely on the reputation of the Company and the Bank, any felony conviction,
any violation of law involving moral turpitude, or any violation of a final
cease-and-desist order; or

 

(7)                                 Material breach by Executive of any
provision of this Agreement.

 

ii.                                       Notwithstanding the foregoing,
Executive shall not be deemed to have been terminated for Cause by the Company
and the Bank unless there shall have been delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of a majority of the entire
membership of the Board at a meeting of such Board called and held for the
purpose (after reasonable notice to Executive and an opportunity for Executive
to be heard before the Board with counsel), of finding that, in the good faith
opinion of the Board, Executive was guilty of the conduct described above and
specifying the particulars thereof.

 

5

--------------------------------------------------------------------------------


 

e.                                       Voluntary Termination by Executive. In
addition to his other rights to terminate under this Agreement, Executive may
voluntarily terminate employment during the term of this Agreement upon at least
sixty (60) days prior written notice to the Board of Directors of the Company
and the Bank, in which case Executive shall receive only his compensation,
vested rights and employee benefits up to the date of his termination.

 

f.                                        Without Cause or With Good Reason.

 

i.                                          The Board may, by written notice to
the Executive, immediately terminate his employment at any time for a reason
other than Cause (a termination “Without Cause”) and the Executive may, by
written notice to the Board, immediately terminate his employment at any time
within ninety (90) days following an event constituting “Good Reason,” as
defined below (a termination “With Good Reason”).

 

ii.                                       Subject to Section 12 of this
Agreement, in the event of termination Without Cause or With Good Reason, the
Executive shall be entitled to receive a severance benefit equal to the sum of
two (2) times the Executive’s (x) then current base salary and (y) the average
of the bonus paid to the Executive by the Company and/or the Bank for the three
(3) years preceding his termination of employment. The Executive’s severance
benefit shall be payable ratably over a two (2) year period through the Bank’s
regular payroll. In addition to the severance payments provided under this
subparagraph (ii), the Bank shall continue or cause to be continued for a period
of twenty-four (24) months following Executive’s termination of employment under
this paragraph f. medical, dental and life insurance coverage substantially
identical to the coverage maintained for the Executive before his termination of
employment and in accordance with the same schedule prevailing as of his
termination date. If under the terms of the applicable policy or policies for
the insurance benefits specified in this subparagraph (ii) it is not possible to
continue the Executive’s coverage, or if when employment termination occurs the
Executive is a Specified Employee within the meaning of Section 409A of the
Code, if any of the continued insurance coverage benefits specified in this
subparagraph (ii) would be considered deferred compensation under Section 409A
of the Code, and finally if an exemption from the six-month delay requirement of
Section 409A(a)(2)(B)(i) of the Code is not available for that particular
insurance benefit, instead of continued insurance coverage under this
subparagraph (ii) the Bank shall pay or cause to be paid to the Executive in a
single lump sum an amount in cash equal to the present value of the Bank’s
projected cost to maintain that particular insurance benefit had the Executive’s
employment not terminated, assuming continued coverage for twenty-four (24)
months. The lump-sum payment shall be made within five (5) business days after
employment

 

6

--------------------------------------------------------------------------------


 

termination or, if the Executive is a Specified Employee within the meaning of
Section 409A of the Code and an exemption from the six-month delay requirement
of Section 409A(a)(2)(B)(i) of the Code is not available, on the first business
day of the seventh month after the month in which the Executive’s employment
terminates.

 

The severance payments and benefits provided under this subparagraph (ii) are
subject to Section 11f.(v) of this Agreement. Further, the parties to this
Agreement acknowledge and agree that the compensation and benefits under this
Section 11f.(ii) shall not be payable if compensation and benefits are payable
or shall have been paid to the Executive under Section 12 of this Agreement.

 

iii.                                    “Good Reason” shall exist if, without
the Executive’s express written consent, the Company and the Bank materially
breach any of their respective obligations under this Agreement. Without
limitation, such a material breach shall be deemed to occur upon any of the
following:

 

(1)                                 A material reduction in the Executive’s
responsibilities or authority in connection with his employment with the Company
or the Bank;

 

(2)                                 Assignment to the Executive of duties of a
non-executive nature or duties for which he is not reasonably equipped by his
skills and experience;

 

(3)                                 A reduction in salary or benefits contrary
to the terms of this Agreement, or, following a Change in Control as defined in
Section 12 of this Agreement, any reduction in salary or material reduction in
benefits below the amounts to which the Executive was entitled prior to the
Change in Control;

 

(4)                                 Termination of incentive and benefit plans
(other than the Bank’s tax-qualified plans), programs or arrangements, or
reduction of the Executive’s participation to such an extent as to materially
reduce their aggregate value below their aggregate value as of the Effective
Date;

 

(5)                                 A relocation of the Executive’s principal
business office by more than thirty (30) miles from its current location; or

 

(6)                                 Liquidation or dissolution of the Company or
the Bank.

 

iv.                                   Notwithstanding the foregoing, a reduction
or elimination of the Executive’s benefits under one or more benefit plans
maintained by the Company or the

 

7

--------------------------------------------------------------------------------


 

Bank as part of a good faith, overall reduction or elimination of such plans or
benefits thereunder applicable to all participants in a manner that does not
discriminate against the Executive (except as such discrimination may be
necessary to comply with law) shall not constitute an event of Good Reason or a
material breach of this Agreement, provided that benefits of the same type or to
the same general extent as those offered under such plans are not available to
other officers of the Company and the Bank, or any company that controls either
of them, under a plan or plans in or under which the Executive is not entitled
to participate subsequent to such reduction or elimination of benefits.

 

v.                                      The parties to this Agreement intend for
the payments to satisfy the short-term deferral exception under Section 409A of
the Code or, in the case of health and welfare benefits, not constitute deferred
compensation (since such amounts are not taxable to the Executive). However,
notwithstanding anything to the contrary in this Agreement, to the extent
payments do not meet the short-term deferral exception of Section 409A of the
Code and, in the event the Executive is a “Specified Employee” (as defined
herein) no payment shall be made to the Executive under this Agreement prior to
the first day of the seventh month following termination of employment in excess
of the “permitted amount” under Section 409A of the Code. For these purposes the
“permitted amount” shall be an amount that does not exceed two times the lesser
of: (A) the sum of the Executive’s annualized compensation based upon the annual
rate of pay for services provided to the Company for the calendar year preceding
the year in which the Executive terminates employment, or (B) the maximum amount
that may be taken into account under a tax-qualified plan pursuant to
Section 401(a)(17) of the Code for the calendar year in which occurs the
termination of employment occurs. The payment of the “permitted amount” shall be
made within five (5) business days of the occurrence of the termination of
employment. Any payment in excess of the permitted amount shall be made to the
Executive on the first day of the seventh month following the Executive’s
termination of employment. “Specified Employee” shall be interpreted to comply
with Section 409A of the Code and shall mean a key employee within the meaning
of Section 416(i) of the Code (without regard to paragraph 5 thereof), but an
individual shall be a “Specified Employee” only if the Company is a
publicly-traded institution or the subsidiary of a publicly-traded holding
company. References in this Agreement to Section 409A of the Code include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Section 409A of the Code.

 

g.                                       Continuing Covenant Not to Compete or
Interfere with Relationships. Regardless of anything herein to the contrary,
following a termination by the Company and the Bank or Executive pursuant to
Section 11f.:

 

8

--------------------------------------------------------------------------------


 

i.                                          Executive’s obligations under
Section 10c. of this Agreement will continue in effect; and

 

ii.                                       During the period ending one year
after such termination of employment, Executive shall not serve as an officer,
director or employee of any bank holding company, bank, savings bank, savings
and loan holding company, or mortgage company (any of which, a “Financial
Institution”) which Financial Institution offers products or services competing
with those offered by the Bank from any office within thirty (30) miles from the
main office or any branch of the Bank and shall not interfere with the
relationship of the Company and the Bank and any of its employees, agents, or
representatives.

 

12.                               Termination in Connection with a Change in
Control.

 

a.                                      For purposes of this Agreement, a
“Change in Control” means any of the following events:

 

i.                                          Merger: The Company or the Bank
merges into or consolidates with another corporation, or merges another
corporation into the Company or the Bank, and as a result less than a majority
of the combined voting power of the resulting corporation immediately after the
merger or consolidation is held by persons who were stockholders of the Company
or the Bank immediately before the merger or consolidation.

 

ii.                                       Acquisition of Significant Share
Ownership: There is filed, or required to be filed, a report on Schedule 13D or
another form or schedule (other than Schedule 13G) required under Sections
13(d) or 14(d) of the Securities Exchange Act of 1934, if the schedule discloses
that the filing person or persons acting in concert has or have become the
beneficial owner of 25% or more of a class of the Company’s voting securities,
but this clause (b) shall not apply to beneficial ownership of Company voting
shares held in a fiduciary capacity by an entity of which the Company directly
or indirectly beneficially owns 50% or more of its outstanding voting
securities.

 

iii.                                    Change in Board Composition: During any
period of two consecutive years, individuals who constitute the Company’s or the
Bank’s Board of Directors at the beginning of the two-year period cease for any
reason to constitute at least a majority of the Company’s or the Bank’s Board of
Directors; provided, however, that for purposes of this clause (iii), each
director who is first elected by the board (or first nominated by the board for
election by the stockholders) by a vote of at least two-thirds (2/3) of the
directors who were directors at the beginning of the two-year period shall be
deemed to have also been a director at the beginning of such period; or

 

9

--------------------------------------------------------------------------------


 

iv.                                   Sale of Assets: The Company or the Bank
sells to a third party all or substantially all of its assets.

 

b.                                      Termination. If within the period ending
twelve (12) months after a Change in Control, (i) the Company and the Bank shall
terminate Executive’s employment Without Cause, or (ii) Executive voluntarily
terminates his employment With Good Reason (as defined in Section 11f(iii) of
this Agreement), the Company or the Bank shall, within five (5) business days of
the termination of the Executive’s employment, make a lump-sum cash payment to
him equal to three (3) times the sum of the Executive’s: (i) then current base
salary and (ii) the average of the bonus paid by the Company and/or Bank to
Executive for the three (3) years preceding his termination of employment. In
addition to the lump sum cash payment, the Bank shall continue or cause to be
continued for a thirty-six (36) month period following his termination of
employment medical, dental and life insurance coverage substantially identical
to the coverage maintained for Executive before his termination of employment
and in accordance with the same schedule prevailing as of his termination date.
If: (i) under the terms of the applicable policy or policies for the insurance
benefits specified in this paragraph b. it is not possible to continue
Executive’s coverage, or (ii) if when employment termination occurs Executive is
a specified employee within the meaning of Section 409A of the Code, if any of
the continued insurance coverage benefits specified in this paragraph b. would
be considered deferred compensation under Section 409A of the Code, and finally
if an exemption from the six-month delay requirement of
Section 409A(a)(2)(B)(i) of the Code is not available for that particular
insurance benefit, instead of continued insurance coverage under this paragraph
b. the Bank shall pay or cause to be paid to the Executive in a single lump sum
an amount in cash equal to the present value of the Bank’s projected cost to
maintain that particular insurance benefit had Executive’s employment not
terminated, assuming continued coverage for thirty-six (36) months. The lump-sum
payment shall be made within five (5) business days after employment termination
or, if Executive is a specified employee within the meaning of Section 409A of
the Code and an exemption from the six-month delay requirement of
Section 409A(a)(2)(B)(i) of the Code is not available, on the first business day
of the seventh month after the month in which the Executive’s employment
terminates.

 

The parties to this Agreement intend for the payments to satisfy the short-term
deferral exception under Section 409A of the Code or, in the case of medical,
dental and life insurance benefits, not constitute deferred compensation (since
such amounts are not taxable to the Executive). However, notwithstanding
anything to the contrary in this Agreement, to the extent payments do not meet
the short-term deferral exception of Section 409A of the Code and, in the event
Executive is a “Specified Employee” (as defined herein) no payment shall be made
to Executive under this Agreement prior to the first day of the seventh month
following termination of employment in excess of the “permitted amount” under
Section 409A of the Code.

 

10

--------------------------------------------------------------------------------


 

For these purposes the “permitted amount” shall be an amount that does not
exceed two times the lesser of: (A) the sum of the Executive’s annualized
compensation based upon the annual rate of pay for services provided to the
Company for the calendar year preceding the year in which the Executive
terminates employment, or (B) the maximum amount that may be taken into account
under a tax-qualified plan pursuant to Section 401(a)(17) of the Code for the
calendar year in which occurs the termination of employment occurs. The payment
of the “permitted amount” shall be made within five (5) business days of the
termination of employment. Any payment in excess of the permitted amount shall
be made to the Executive on the first day of the seventh month following the
Executive’s termination of employment. “Specified Employee” shall be interpreted
to comply with Section 409A of the Code and shall mean a key employee within the
meaning of Section 416(i) of the Code (without regard to paragraph 5 thereof),
but an individual shall be a “Specified Employee” only if the Company is a
publicly-traded institution or the subsidiary of a publicly-traded holding
company. References in this Agreement to Section 409A of the Code include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Section 409A of the Code.

 

c.                                       The provisions of Section 12 and
Sections 14 through 27, including the defined terms used in such sections, shall
continue in effect until the later of the expiration of this Agreement or one
(1) year following a Change in Control.

 

d.                                      In the event Executive’s employment is
terminated within twelve (12) months after a Change in Control, the payments and
benefits provided in this Section 12 are in lieu of the payments and benefits
provided in Section 11f of this Agreement.

 

13.                               Indemnification and Liability Insurance.

 

a.                                      Indemnification. The Company and the
Bank agree to indemnify the Executive (and his heirs, executors, and
administrators), and to advance expenses related thereto, to the fullest extent
permitted under applicable law and regulations against any and all expenses and
liabilities reasonably incurred by him in connection with or arising out of any
action, suit, or proceeding in which he may be involved by reason of his having
been a director or executive of the Company, the Bank or any of their
subsidiaries (whether or not he continues to be a director or executive at the
time of incurring any such expenses or liabilities) such expenses and
liabilities to include, but not be limited to, judgments, court costs, and
attorneys’ fees and the costs of reasonable settlements, such settlements to be
approved by the Board, if such action is brought against the Executive in his
capacity as an executive or director of the Company and the Bank or any of their
subsidiaries. Indemnification for expenses shall not extend to matters for which
the Executive has been terminated for Cause. Nothing contained herein shall be
deemed to provide indemnification prohibited by applicable law or regulation.
Notwithstanding anything herein to the contrary, the

 

11

--------------------------------------------------------------------------------


 

obligations of this Section 13 shall survive the term of this Agreement by a
period of six (6) years.

 

b.                                      Insurance. During the period in which
indemnification of the Executive is required under this Section, the Company and
the Bank shall provide the Executive (and his heirs, executors, and
administrators) with coverage under a directors’ and officers’ liability policy
at the expense of the Company and the Bank, at least equivalent to such coverage
provided to directors and senior executives of the Company and the Bank.

 

14.                               Reimbursement of Executive’s Expenses to
Enforce this Agreement. The Company and the Bank shall reimburse Executive for
all out-of-pocket expenses, including, without limitation, reasonable attorneys’
fees, incurred by Executive in connection with successful enforcement by
Executive of the obligations of the Company and the Bank to Executive under this
Agreement. Successful enforcement shall mean the grant of an award of money or
the requirement that the Company and the Bank take some action specified by this
Agreement: (i) as a result of court order; or (ii) otherwise by the Company and
the Bank following an initial failure of the Company and the Bank to pay such
money or take such action promptly after written demand therefor from Executive
stating the reason that such money or action was due under this Agreement at or
prior to the time of such demand.

 

15.                               Limitation on Change in Control Payments. It
is the intention of Executive, the Company and the Bank that no payments by the
Bank or the Company to or for the benefit of Executive under this Agreement or
any other agreement or plan pursuant to which Executive is entitled to receive
payments or benefits shall be non-deductible to the Bank or the Company by
reason of the operation of Code Section 280G relating to parachute payments. If
all, or any portion, of the payments and benefits provided under this Agreement,
either alone or together with other payments and benefits which Executive
receives or is entitled to receive from the Bank or the Company, would
constitute a “parachute payment” within the meaning of Code Section 280G, the
cash severance payments provided under this Agreement shall be reduced to the
extent necessary so that no payments or benefits provided by the Bank or the
Company to the Executive shall fail to be tax-deductible under Code
Section 280G. To the extent it is determined that payments exceeding such
maximum deductible amount have been made to or for the benefit of Executive,
such excess payments shall be refunded to the Bank or the Company upon such
determination, with interest thereon at the applicable federal rate determined
under Code Section 1274(d), compounded annually.

 

16.                               Injunctive Relief. If there is a breach or
threatened breach of Section 11g. of this Agreement or the prohibitions upon
disclosure contained in Section 10c. of this Agreement, the parties agree that
there is no adequate remedy at law for such breach, and that the Company and the
Bank shall be entitled to injunctive relief restraining the Executive from such
breach or threatened breach, but such relief shall not be the exclusive remedy
hereunder for such breach. The parties hereto likewise agree that the Executive,
without limitation, shall be entitled to injunctive relief to enforce the
obligations of the Company and the Bank under this Agreement.

 

12

--------------------------------------------------------------------------------


 

17.                               Successors and Assigns.

 

a.                                      This Agreement shall inure to the
benefit of and be binding upon any corporate or other successor to the Company
and the Bank which shall acquire, directly or indirectly, by merger,
consolidation, purchase or otherwise, all or substantially all of the assets or
stock of the Company and the Bank.

 

b.                                      Since the Company and the Bank are
contracting for the unique and personal skills of the Executive, the Executive
shall be precluded from assigning or delegating his rights or duties hereunder
without first obtaining the written consent of the Company and the Bank.

 

18.                               No Mitigation. The Executive shall not be
required to mitigate the amount of any payment provided for in this Agreement by
seeking other employment or otherwise and no such payment shall be offset or
reduced by the amount of any compensation or benefits provided to the Executive
in any subsequent employment.

 

19.                               Notices. All notices, requests, demands and
other communications in connection with this Agreement shall be made in writing
and shall be deemed to have been given when delivered by hand or 48 hours after
mailing at any general or branch United States Post Office, by registered or
certified mail, postage prepaid, addressed to the Company and/or the Bank at
their principal business offices and to the Executive at his home address as
maintained in the records of the Company and the Bank.

 

20.                               No Plan Created by this Agreement. Executive,
the Company and the Bank expressly declare and agree that this Agreement was
negotiated among them and that no provision or provisions of this Agreement are
intended to, or shall be deemed to, create any plan for purposes of the Employee
Retirement Income Security Act or any other law or regulation, and each party
expressly waives any right to assert the contrary. Any assertion in any judicial
or administrative filing, hearing, or process that such a plan was so created by
this Agreement shall be deemed a material breach of this Agreement by the party
making such an assertion.

 

21.                               Amendments. No amendments or additions to this
Agreement shall be binding unless made in writing and signed by all of the
parties, except as herein otherwise specifically provided.

 

22.                               Applicable Law. Except to the extent preempted
by federal law, the laws of the Commonwealth of Pennsylvania shall govern this
Agreement in all respects, whether as to its validity, construction, capacity,
performance or otherwise.

 

23.                               Severability. The provisions of this Agreement
shall be deemed severable and the invalidity or unenforceability of any
provision shall not affect the validity or enforceability of the other
provisions hereof.

 

13

--------------------------------------------------------------------------------


 

24.                               Headings. Headings contained herein are for
convenience of reference only.

 

25.                               Entire Agreement. This Agreement constitutes
the entire agreement between the Bank, the Company and the Executive concerning
the subject matter. No rights are granted to the Executive under this Agreement
other than those specifically set forth. No agreements or representations, oral
or otherwise, expressed or implied concerning the subject matter hereof have
been made by either party that are not set forth expressly in this Agreement.
This Agreement supersedes and replaces in its entirety any prior severance or
employment agreement between the Bank, the Company and Executive, including, but
not limited to, the employment agreement by and between Executive, the Bank and
the Company dated June 16, 2010.

 

26.                               Arbitration. Any dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration, conducted before a panel of three arbitrators sitting in
Philadelphia, Pennsylvania, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that the
Executive shall be entitled to seek specific performance of his right to be paid
until the date of termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

 

27.                               Regulatory Limitations.

 

a.                                      In no event shall the Bank or the
Company be obligated to make any payment pursuant to this Agreement that is
prohibited by Section 18(k) of the Federal Deposit Insurance Act (codified at 12
U.S.C. § 1828(k)), 12 C.F.R. Part 359, or any other applicable law.

 

b.                                      In no event shall the Bank or the
Company be obligated to make any payment pursuant to this Agreement if:

 

(i)                                     Executive is suspended from office
and/or temporarily prohibited from participating in the conduct of the Bank’s
affairs by a notice served under Section 8(e)(3) (12 USC §1818(e)(3)) or
8(g) (12 USC §1818(g)) of the Federal Deposit Insurance Act, as amended;

 

(ii)                                  Executive is removed and/or permanently
prohibited from participating in the conduct of the Bank’s affairs by an order
issued under Section 8(e)(12 USC §1818(e)) or 8(g) (12 USC §1818(g)) of the
Federal Deposit Insurance Act, as amended;

 

14

--------------------------------------------------------------------------------


 

(iii)                               the Bank is in default as defined in
Section 3(x) (12 USC §1818(x)(l)) of the Federal Deposit Insurance Act, as
amended; or

 

(iv)                              the FDIC enters into an agreement to provide
assistance to or on behalf of the Bank under the authority contained in
Section 13(c) (12 USC §1823(c) of the Federal Deposit Insurance Act, as amended.

 

[Signature page to follow]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

BENEFICIAL BANCORP, INC.

 

 

 

 

 

By:

/s/ Frank A. Farnesi

 

 

Frank A. Farnesi

 

 

Chairman of the Board of Directors

 

 

 

 

 

BENEFICIAL BANK

 

 

 

 

 

By:

/s/ Frank A. Farnesi

 

 

Frank A. Farnesi

 

 

Chairman of the Board of Directors

 

 

 

 

 

EXECUTIVE

 

/s/ Thomas D. Cestare

 

Thomas D. Cestare

 

16

--------------------------------------------------------------------------------